Citation Nr: 0942303	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for carotid artery 
atherosclerosis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from January 1968 to January 
1972, and from December 2001 to November 2002.  He also 
served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.

In May 2008, the Board remanded the claims for additional 
evidentiary development.  

The issue of entitlement to service connection for carotid 
artery atherosclerosis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension is attributable to service.


CONCLUSION OF LAW

Hypertension was presumptively incurred within one year of 
separation from active duty.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For VA purposes, hypertension is defined as diastolic blood 
pressure that is predominantly 90 millimeters (mm.) or 
greater, or systolic blood pressure that is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

The Veteran alleges that he currently has high blood pressure 
as a result of his active duty.

With regards to establishing service connection for 
hypertension on a presumptive basis, the Board notes that the 
claims folder contains a VA examination from August 2003 
which was conducted within one year of the Veteran's 
discharge from his second period of service.  At this 
examination, his blood pressure was recorded as 162/86, 
160/86, and 160/80.  The Veteran was diagnosed as having mild 
arterial hypertension.  As these three readings would satisfy 
the criteria for a compensable evaluation, the Board 
concludes that the evidence is in favor of granting service 
connection for hypertension on a presumptive basis.  

The Board recognizes that a VA examiner in January 2009 
opined that the Veteran's hypertension was neither caused by 
nor is it a result of service.  That VA examiner's 
conclusion, however, was based on an inaccurate review of the 
Veteran's medical history.  Specifically, the examiner failed 
to acknowledge the findings from the August 2003 VA 
examination which, as noted above, supported a diagnosis of 
hypertension under VA regulation.  More importantly, while 
there may be some suggestion that hypertension existed prior 
to the Veteran's final term of active duty, the evidence does 
not clearly and unmistakably rebut the presumption that the 
appellant was sound at enlistment in so far as his blood 
pressure was concerned.  

Therefore, resolving reasonable doubt in favor of the 
Veteran, service connection on a presumptive basis is 
warranted.  As such, the Veteran's claim for service 
connection for hypertension is granted.


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

The Veteran contends that carotid artherosclerosis which pre-
existed his second term of active duty service was aggravated 
during service due to increased physical demands.  The 
evidence shows that during active duty service in January 
2002, he was hospitalized at Womack Army Hospital for 
reactive airway disease, carotid stenosis, a history of an 
aortic valve replacement and mutifactorial collapse.     

In the May 2008 remand, the Board requested that the RO 
obtain a complete copy of all records associated with the 
Veteran's January 2002 hospitalization at the Womack Army 
Hospital.  The evidence indicates that the Womack Army 
Hospital did not respond to a request to provide the records 
and that the RO did not make any further attempts to obtain 
the records.  This should be accomplished as detailed below.  
Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2008 remand, the Board also specified that a 
medical nexus opinion should be obtained after the supporting 
medical records were obtained.  A VA examination was 
conducted in January 2009, but without benefit of review of 
the January 2002 hospital records from Womack Army Hospital.  
Therefore, if additional records are obtained, a new medical 
opinion needs to be obtained so that the physician can reach 
an informed opinion.  

Finally, the Board notes that parts of the text of the 
January 2009 examination report are cut off and that a new, 
complete copy should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO once again should contact the 
Womack Army Medical Center and the 
National Personnel Records Center and 
request a complete copy of all records 
associated with the Veteran's January 2002 
hospitalization at the Womack facility.  
If the RO cannot locate such records, the 
RO must specifically document what 
attempts were made to locate them, and 
explain in writing why further attempts to 
locate or obtain these government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond.

2.  The RO should ensure that a new, 
complete copy of the January 2009 
examination report is associated with the 
Veteran's claims file.

3.  Thereafter, if and only if, any 
additional records are secured, the 
Veteran's claims file must be forwarded to 
the examiner who performed the January 
2009 examination.  Following a review of 
the claims file, the examiner must opine 
whether it is at least as likely as not 
that carotid artery atherosclerosis began 
during the Veteran's service between 
December 2001 and November 2002.  If the 
disorder did not begin during that term of 
service, the examiner must opine whether 
it is at least as likely as not that the 
disorder increased in severity during that 
term of service, to include as due to the 
physical demands of active duty.  A 
complete rationale must be provided for 
any opinion offered.  

If the January 2009 examiner is not 
available, the RO should forward the 
Veteran's claims file to a board certified 
cardiologist for an opinion.  Following a 
review of the claims file, the 
cardiologist must opine whether it is at 
least as likely as not that carotid artery 
atherosclerosis began during the Veteran's 
service between December 2001 and November 
2002.  If the disorder did not begin 
during that term of service, the examiner 
must opine whether it is at least as 
likely as not that the disorder increased 
in severity during that term of service, 
to include as due to the physical demands 
of active duty.  A complete rationale must 
be provided for any opinion offered.  

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for carotid artery 
atherosclerosis.  If the claim is denied, 
a supplemental statement of the case must 
be issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


